Name: Commission Regulation (EEC) No 3887/87 of 22 December 1987 amending Regulations (EEC) No 19/82 and No (EEC) 20/82 following the voluntary-restraint agreement concluded with the German Democratic Republic in respect of sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: trade policy;  political geography;  animal product;  international trade
 Date Published: nan

 24. 12. 87 Official Journal of the European Communities No L 365/39 COMMISSION REGULATION (EEC) No 3887/87 of 22 December 1987 amending Regulations (EEC) No 19/82 and No (EEC) 20/82 following the voluntary-restraint agreement concluded with the German Democratic Republic in respect of sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular Article 1 6 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 (3), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 19/82 of 6 January 1982 laying down detailed rules for applying Regulation (EEC) No 2641 /80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries (4) relates in particular to licences issued in the framework of voluntary-restraint agreements and Annex III thereof contains a list of authorities in third countries empowered to issue export licences ; Whereas the Community has just concluded a voluntary- restraint agreement with the German Democratic Repu ­ blic ; whereas that agreement takes effect form 1 December 1987 ; and provides for the quantities, which may be imported up to 1 January 1988 , to be fixed pro rata to the annual global quantity, whereas Annex III to Regulation (EEC) No 19/82 should accordingly be supplemented by details of the authority of the German Democratic Republic empowered to issue export licences ; Whereas, for the sake of clarity, Commission Regulation (EEC) No 20/82 of 6 January 1982 on special detailed rules for applying the system of import and export licences for sheepmeat and goatmeat ^ should also be amended to include the German Democratic Republic among the third countries listed in Article 1 (b) ; whereas, at the same time, that provision should also list Czecoslovakia, which does not appear therein as a result of a clerical error ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 The following point is added to Annex III to Regulation (EEC) No 19/82 : 'XIII-Nahrung Export-Import for the German Democratic Republic'. Article 2 Article I (b) of Regulation (EEC) No 20/82 is hereby replaced by the following : '(b) for products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff and originating in Austria, Bulgaria, Hungary, Iceland, Poland, the German Democratic Repu ­ blic, Romania, Czecoslovakia and Yugoslavia'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 10 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 183 , 16 . 7 . 1980, p. 1 . 0 OJ No L 79 , 21 . 3 . 1987, p. 3 . 0 OJ No L 275, 18 . 10 . 1980, p. 2. (4) OJ No L 3 , 7 . 1 . 1982, p. 18 . O OJ No L 3, 7 . 1 . 1982, p. 16.